MILLS, Judge.
Sunset Development and Construction, Inc. (Sunset) appeals from a final order of the Division of Administrative Hearings upholding the validity of Florida Administrative Code Rule 91-13.05(4). We affirm.
Sunset is an applicant for mortgage funds provided by the Florida Housing Finance Agency pursuant to its Multi-Family Housing Revenue Bond Third Party Guarantee Program. While the application was pending, Sunset filed a petition challenging, among other things, the validity of Rule 91-13.05(4). The rule enumerates criteria to be considered by the agency when evaluating applications for funds under the program.
Section 420.508(3)(b), Florida Statutes (1983), provides that the agency, before making mortgage loans, must determine:
1. That a significant number of low-income, moderate-income, or middle-income persons in the local government in which the project is to be located, or in an area reasonably accessible thereto, are subject to hardship in finding adequate, safe, and sanitary housing;
2. That private enterprise, unaided, is not meeting, and cannot reasonably be expected to meet, the need for such housing; and
3. That the need for such housing will be alleviated by providing the project. In its petition, Sunset urged the rule
does not include all criteria of Section 420.-508(3)(b) and is therefore invalid.
The hearing officer found the rule valid. Among other things, he concluded the rule (1) does not have to explicitly restate the statutory criteria, (2) does not conflict with nor require the agency to ignore the statutory criteria, and (3) is broad enough to encompass the statutory criteria.
We agree with these conclusions. We have considered Sunset’s arguments and find them meritless.
AFFIRMED.
SMITH and THOMPSON, JJ„ concur.